DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that Stachowski does not teach the newly refined claim limitation providing for an attachment member used between the holding member and the base member where the second surface of the base is detachably secured to the bottom surface of the holding member. See Remarks, Pages 7-9.
In light of the newly recited limitation, Applicant is directed to the teachings offered by Stachowski and Ryan-Jakimas. 
Briefly, Stachowski provides a holding member and base member are positioned adjacent one another (see generally Figure 17a). In use, in a second, rolled position, shown in Figure 17d, opposing faces of the base/holding member contact one another at the coiled ends that are wound upon another. Shown for example here, in Stachowski’s Figure 17d.

    PNG
    media_image1.png
    101
    199
    media_image1.png
    Greyscale
Stachowski Figure 17d
 Ryan-Jakimas teaches two opposing surfaces that are together wound about itself in use. This is shown below as a reproduction of Figure 5 of Ryan-Jakimas. 

    PNG
    media_image2.png
    146
    229
    media_image2.png
    Greyscale
Ryan-Jakimas Figure 5

One skilled in the art would recognize that the inner surface of a top layer provided with hook and loop fasteners (as shown below in Figure 6 of Ryan-Jakimas) can aid in securing the respective surfaces A and B when wound during use, such as shown in their Figure 5 above.


    PNG
    media_image3.png
    278
    317
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    501
    469
    media_image4.png
    Greyscale

Ryan-Jakimas: Figure 5				Stachowski, Figure 16
Thus, one looking at an analogous structure of opposing surfaces A and B on Stachowski would recognize the advantage of being able to provide additional securing to the device when in the wound position, when looking at Figure 5 of Ryan-Jakimas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 9-12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowski (US Pat # 6,227,207) in view of Ryan-Jakimas (US Pub # 2007/0084479).
In regards to claims 1-2, 11-12, 14 and 16-18, Stachowski teaches a hair styling device, comprising a base member (Figure 17a at 10) comprising a first surface and an opposing second surface (Figure 17a at top and bottom of element 10); the base member having two mechanical shapes stabilized in a first stable state (Figure 17a) and a second stable state (Figure 17d), wherein in the first stable state, the base member has a linear structure including two terminal ends in a longitudinal direction (Figure 17a), and having a curved ridge extending in the longitudinal direction between the two terminal ends (best visualized in Figure 24a), and in the second stable state, the base member has at least one wrap-around cylindrical structure, which is coiled around an axis while flattening the curved ridge (see Figure 17d);
a holding member (Figure 17a at 24) made of a pliable material and having opposing top and bottom surfaces (respectively shown in Figure 17a); wherein the bottom surface of the holding member faces the first surface of the base member and detachably secured to the second surface of the base member at one or both of the terminal ends of the base member (see Figure 17d where such coiled position results in the bottom surface of 24 facing the top surface of 10, while also providing for the curved ends which result in the bottom surface of 10 contacting the top surface of 24 as shown in Figure 10D) to form a space for receiving hair of a user there between (see Figures 17a-17d and Col 8, Lines 3-20); 
where the base and holding member can be removably attached to one another such that they face one another (see Figure 17b) from end to end thereby facilitating alignment of the holding member with the base member while placing the hair of the user in the space (as the elements are aligned and receive hair there between such teaches the intended use) and the base/holding member covered by a sleeve (Col 7, Lines 25-26, where such covers each, inclusive of the ends). 
Although Stachowski teaches the base member and holding member to be removably coupled by an attaching member 128, it does not expressly provide for the attaching member to secure the face to face attachment of the bottom surface of the holding member to the second surface of the base member at one or both terminal ends.
 However, Stachowski does recognizes the interchangeability of features of the invention, to include for example, different types of holding elements (Col 8, Lines 33-50) to secure the holding and attaching members. From the available teachings, a further example of removable coupling of the holding member and base member is shown to be done via removable attachment fasteners at opposing ends of the holding and base members (Col 10, Lines 40-47 and Figure 24a-24b). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the holding member and base member of Stachowski to be removably coupled via elements on their respective opposing ends, as shown by 24a as an alternative means for securing the members together.
With regards to the fasteners securing the opposing faces of the base member and holding member respectively, Ryan-Jakimas teaches a hair styling tool to have a base surface (see Attached Figure 1 at B) having a top and bottom surface (see Figure 6 at top and bottom respectively) that contains a holding surface (A) that further has a top and bottom surface (again, Figure 6, the top and bottom respectively) where the top surface of the holding surface removably secures to the bottom surface of the base surface when in a use state (see Figure 5, where such hook and loop material provides for removable securement). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ends of the base/holding members of Stachowski to include the hook and loop fasteners of Ryan-Jakimas in order to better secure the device when in its use position. 
As Stachowski teaches a sleeve forms an outer surface, such combination results in the attaching member being located on the sleeve.




    PNG
    media_image5.png
    276
    438
    media_image5.png
    Greyscale

Attached Figure 1: Ryan-Jakimas, Figure 6, annotated for clarity
Regarding claim 9, Stachowski teaches the base/holding member; but does not teach a plurality of hair smoothing hook and/or loop posts are attached onto a middle portion of the base member, and/or a middle portion of the holding member. However, Ryan-Jakimas teaches including hook/loop (Paragraph 0030) posts on a middle area of a base of a hair styling element (see Figure 6 where the hook and loop material extend across the middle to each opposing end). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base of Stachowski to contain the hook/loop material across a middle portion, as taught by Ryan-Jakimas in order to provide additional security to the device. It thus would be further obvious to include more than one as a matter of design choice for providing the desired security for the coupling.
Regarding claim 10, Stachowski teaches a gripping portion is attached onto a middle portion of the base member, and/or a middle portion of the holding member to improve the positioning and retention of hair (Col 6, Lines 28-32 which teaches a coating of textured material).

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowski in view of Ryan-Jakimas as applied to claim 1 above, in further view of Swartz et al. (US Pub # 2016/0106192).
Regarding claims 3 and 13, Stachowski/Ryan-Jakimas teach the use of a removable attaching member coupling the holding member and the base member; but does not teach the attaching member coupling is a magnetic set of opposing polarities removably engageable with one another. However, Swartz et al. teaches a hair styling tool to have complimentary elements that are removably coupling to one another at their terminal ends, where such can be done via complimentary hook and loop posts or magnets (Paragraph 0028 where each of the magnetic or hook/loop materials are carried by a respective base such that it forms a coupling element coupled to the respective surfaces of the elements) on facing surfaces of each respective element to form an integral element while fastened. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the connection elements of Stachowski/Ryan-Jakimas to be a complimentary magnetic connection elements, as Swartz et al. teaches the interchangeability of hook and loop and magnetic connections as such are both well-known means for removable coupling in hair devices such that a user would be able to simply couple/uncouple the elements for use as desired.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stachowski in view of Ryan-Jakimas as applied to claim 1 above, in further view of Corra et al. (US Pub # 2019/0133288).
Regarding claim 19, Stachowski teaches the base to contain a pocket (Figure 12 at 45) but does not teach a heater material to be disposed in the pocket. However, Corra et al. teaches a headband to contain a heating element (18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hair device of Stachowski to contain the heating material of Corra et al. in order to allow the user to better set any hair held by the device (Corra et al. Paragraph 0079).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772